Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 02/22/2021 was entered. 
Response to Arguments
Applicant’s arguments, see Remarks specifically page 6, filed 02/22/2021 with respect to the independent claims have been fully considered and are persuasive.  
Allowable Subject Matter
Claims 1 – 14 are allowed.
The following is an examiner’s statement of reasons for allowance:
With regards to claims 1 and 8, the prior art on record fails to expressly disclose or render obvious either a medical robot comprising a collimator or solely a collimator comprising a base configured to form a radiation path of light; a pair of first moving members rotatably installed in the base; a pair of second moving members movably installed in the base unitbase; and an actuator configured to externally receive power and transmit the power to the first moving members and the second moving members, wherein a first space is formed between the first moving members, a second space is formed between the second moving members, and the light passes through a radiation area corresponding to an overlapping area of the first space and the second space,
specifically, wherein the actuator comprises: a first actuator installed at an end of each of the first moving members and configured to rotate each of the first moving members around a rotation shaft; and a second actuator configured to move the second .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJURA MALEVIC whose telephone number is (571)272-5975.  The examiner can normally be reached on M-F (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on (571) 272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/DJURA MALEVIC/Examiner, Art Unit 2884